Title: Abigail Adams to John Adams, 20 October 1799
From: Adams, Abigail
To: Adams, John


				
					My Dearest Friend
					East Chester october 20th 1799
				
				I reachd this place yesterday about 11 oclock and found the Family all well the col with his Regiment gone to the Jersies— Mrs Smith and Nancy reachd here on fryday from Baltimore, the fever still so bad in N york, that it is not adviseable to go in. we had two very frosty nights upon our Journey, some fogs. I took some cold. mr otis a very Bad one. I left him & Family at mrs Hortens, about 7 miles from hence; our Journey to springfield was pleasent, with fine roads there. I was obliged to hire a Horse, as young Farmer became so very lame that he could proceed no further in a carriage James led him on untill we got to Webbs, when having a Horse of Webbs, we thought it best to blead Farmer in his feet take off his shoes & put him into a good pasture, and let him run a few days. I could not help feeling angry with Riggins for his obstinacy. the Horse is naturally lazy and deficient in spirit, which was the reason that he never would drive him if he could form any excuse. Favorite performd very well, stood the journey better than he ever did before. old Farmer very well & Ceasar Brislers purchase I am quite delighted with, steady & spirited as peacock without his rashness— Fille the Young Horse came on with James very well—
				Brisler will be on this week. he will proceed to Trenton there to take Your directions as to going into Philadelphia— I do not expect we shall get in earlier than the 2d week in November. I shall be for crosing the N river as early in the season as possible. I am anxious to learn

if you have got rid of Your cold. I found a Letter from you here; but it containd more subject for distress of mind, than comfort.—
				as Your quarters are so small at Trenton, You will not wish for company. I will come however and Nurse You, and submit to any inconvenience if You do not soon get better. You must get some oxemal squills, and take two Teaspoon full in any tea drink of Hysop or sage, or Balm at [Bed] time. has william escaped a cold
				Mrs Smith & Caroline send / Duty / Yours affectionatly
				
					A Adams—
				
			